Citation Nr: 1131802	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to an earlier effective date than September 14, 2000 for service connection for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a Board hearing at the RO in May 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The Board notes that the Veteran had also reopened his claim for PTSD, requesting individual unemployability.  The RO granted individual unemployability in a July 2010 rating decision.  The Board considers a grant of individual unemployability to be a full grant of benefits sought in this case.  Therefore, the issue is no longer before the Board.    


FINDINGS OF FACT

1.  The Veteran was granted service connection for PTSD with a 70 percent disability rating effective September 14, 2000 in a March 2002 rating decision.

2.  The Veteran originally filed a Notice of Disagreement to that decision in August 2002, but withdrew his appeal later in August 2002.  

3.  The Veteran did not file another Notice of Disagreement within one year of the notice of the March 2002 rating decision.  

4.  The Veteran has not moved for revision of the March 2002 rating decision on the basis of clear and unmistakable error.  



CONCLUSIONS OF LAW

1.  The March 2002 rating decision granting service connection for PTSD with a 70 percent disability rating effective September 14, 2000 became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The Veteran's appeal for an effective date earlier than September 14, 2000, for service connection for PTSD is dismissed.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-1404 (2010); Rudd v. Nicholson, 20 Vet.App. 296, 299 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable.  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants; however, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  As discussed in more detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law.  Therefore, the VCAA does not apply.  Id.

The Veteran contends that he is entitled to an effective date earlier than September 14, 2000 for service connection of his PTSD.  Specifically he would like service connection from separation from service or from when he filed his claim for disability benefits with the Social Security Administration in 1991.  

As an initial matter, the Board notes that generally, when the Board enters a decision, a claimant has the option of (1) an appeal to the United States Court of Appeals for Veterans Claims (Court), (2) filing with the Board a motion for reconsideration of the Board decision, (3) filing with the Board a motion to vacate the Board decision, (4) filing with the Board a motion for revision of the Board decision on the basis of CUE, and, in some cases, (5) requesting that the local VA office reopen your claim by submitting new and material evidence (although this option is not available for earlier effective date claims, see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005)).  See 38 U.S.C.A. §§ 5108, 7103, 7104(b), 7111, 7266; 38 C.F.R. § 20.904 (2010).

The Veteran was granted service connection for PTSD with a 70 percent disability rating effective September 14, 2000 in a March 2002 rating decision.  The Veteran originally filed a Notice of Disagreement to that decision in August 2002, but withdrew his appeal later in August 2002.  The Veteran did not file another Notice of Disagreement within one year of the notice of the March 2002 rating decision.  Therefore, the March 2002 rating decision granting service connection for PTSD with a 70 percent disability rating effective September 14, 2000 became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

After the one year period had lapsed and the March 2002 rating decision became final, the Veteran attempted to file a free-standing claim for an earlier effective date.  The Court of Appeals for Veterans Claims (Court) held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that there is no free-standing claim for an earlier effective date, and that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-1404 (2010).  In spite of the Court's holding in Rudd, the RO adjudicated the Veteran's freestanding earlier effective date claim in an April 2008 rating decision.  However, although the RO did not abide by the Court's holding, the Board is still obligated to adhere to the law.  Therefore, because the March 2002 rating decision became final and the Board may not review a free-standing claim of entitlement to an earlier effective date, the Veteran's appeal for an earlier effective date must be dismissed.  See Rudd, supra; 38 U.S.C.A. §§ 7104, 7105(d)(5), 7111.


ORDER

The issue of entitlement to an earlier effective date than September 14, 2000 for service connection for PTSD is dismissed as a matter of law.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


